Citation Nr: 1431114	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, including on the premise that it is the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2013 decision, the Board, in pertinent part, denied this claim, and in response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2014 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated that portion of the Board's August 2012  decision and remanded this claim for further development and readjudication in compliance with directives specified.

To comply with the Court's Order, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the claims file to the VA examiner who authored the December 2012 VA medical examination report and March 2013 addendum, or another qualified examiner, for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) of a direct correlation, i.e., "nexus" between the Veteran's exposure to herbicides during his service in Vietnam and current hypertension.  In making this important determination of causation, the VA examiner is directed to consider the Veteran's post-service reports regarding the onset of his hypertension, including a November 1983 medical record in which he reported experiencing hypertension symptoms since 1975.  He had served on active duty in the military prior to that, from February 1968 to September 1969, but the VA examiner should also be mindful that VA, in conjunction with the National Academy of Sciences (NAS), has acknowledged that there is "limited or suggestive evidence" indicating an association between herbicide exposure and hypertension.  So if the hypertension is disassociated from the Veteran's service, and from exposure to herbicides like Agent Orange specifically, then the examiner has to reconcile this NAS study with his opinion.

If the VA examiner finds it necessary, an additional examination should be scheduled and performed.

It is essential the examiner provide explanatory rationale for his opinion, regardless of whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file (and/or in the NAS study) supporting his conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



